           Case 1:15-cv-01181-ER Document 47 Filed 07/13/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

KIMBERLY KILANO, on behalf of all others
similarly situated,

                           Plaintiff,

                    – against –                                         ORDER

CMSG Restaurant Group, LLC d/b/a LARRY                             15 Civ. 1181 (ER)
FLYNT’S HUSTLER CLUB, ANTHONY F.
GRANT, MICHAEL A. GRANT, JOSEPH A.
SULLO AND JASON MOHNEY,

                           Defendants.


RAMOS, D.J.:
         On February 18, 2015, Iolanda Rodriguez brought suit against CMSG Restaurant Group,

LLC d/b/a Larry Flynt’s Hustler Club, Anthony F. Grant, Michael A. Grant, Joseph A. Sullo and

Jason Mohney (collectively, “Defendants”) for violations of the Fair Labor Standards Act and the

New York Labor Law. Doc. 1. On February 24, 2015, Rodriguez ﬁled the ﬁrst amended

complaint adding Kimberly Kilano as a named plaintiﬀ. Doc. 3. On February 25, 2015, the

Court entered a notice of voluntary dismissal dismissing Rodriguez’s claims without prejudice.

Doc. 6. On March 27, 2015, Kilano ﬁled the second amended complaint. Doc. 14. On May 19,
2015, the parties agreed by stipulation to select an arbitrator and to provide the Court with a

status update within thirty days if they had not moved to appoint an arbitrator or agreed to

dismiss the case. Doc. 34. On June 24, 2015, the Court granted the parties’ request for an

additional thirty days to move the Court to appoint an arbitrator, dismiss the action, or provide

the Court with a status update. Doc. 42. Since then, there has been no communication with the

Court.
            Case 1:15-cv-01181-ER Document 47 Filed 07/13/20 Page 2 of 2




         Accordingly, the Court directs the parties to submit a joint status report on the status of

the arbitration by July 17, 2020. Failure to report to the Court will result in dismissal.



It is SO ORDERED.


Dated:     July 13, 2020
           New York, New York

                                                               EDGARDO RAMOS, U.S.D.J.




                                                   2
